Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 2/28/2022.
The application has been amended as follows: 
In the SPECIFICATION, On page 3, lines 8, 14, 18 and 27, pg. 4, lines 20 and 23, pg. 5, lines 8 and 9, pg. 8, lines 15, 23, 25, 28, 29 and 31: REPLACE “task” WITH –mark—
In Claim 1, line 3: REPLACE “the other module” WITH – another one of the modules —
In Claim 1, line 4: REPLACE “support means of” WITH – support means for supporting—
In Claim 1, line 5: REPLACE “suspension and movement means of” WITH – suspension and movement means for suspending and moving—
In Claim 1, line 11: REPLACE “task” WITH –mark—
In Claim 1, line 15: REPLACE “a task” WITH – said mark--
In Claim 1, line 18: REPLACE “a task” WITH – said mark—
In Claim 4, line 3: REPLACE “said task” WITH – said mark--
In Claim 4, line 4: REPLACE “said task” WITH – said mark--
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 1, line 4, the limitation “support means” is being interpreted under 35 U.S.C. 112(f). This element is described in the specification as a base resting on the ground for supporting modules (pg. 6)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best art of record, Smith (PGPub 2013/0219733) describes a method for assembling a turbomachine, by means of a device 100 (Fig. 1), the turbomachine comprising at least two modules 106,126, 108, 128 assembled by insertion of a shaft 102 of one of the modules in a housing 114 of another of the modules, the device comprising: support means 502 for supporting a first of the modules, and suspension and movement means 504 for suspending and moving a second of the modules, and for moving this second module along a movement axis, a laser beam emitter 506A intended to be fixed to said first module and configured to emitting a laser beam that coincides with a longitudinal axis of this first module 106 (Fig. 5; para. 44), and a target 506B intended to be fixed to said means of suspension and movement means (Fig. 5; para. 44), such that it can be moved along said movement axis, and such that in at least two separate axial positions on this axis, a mark of said laser beam is located at the center of said target. Smith does not disclose step e) determining a second axial position of the target, in order to validate the parallelism between the longitudinal axis of the first module and said movement axis and also does not disclose a horizontal girder and hoist for the suspension and movement means incorporated via 112(f). The prior art of record does not disclose nor render obvious these limitations in combination with the other claimed limitations and the claims are deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





 	/Ryan J. Walters/             Primary Examiner, Art Unit 3726